 In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY,EAST PITTSBURGH PLANTandLOCAL No. 601, UNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA (CIO)Case No. R-2.533.-Decided May 29, 1941Jurisdiction:electrical apparatus manufacturing industry.Investigation and Certification of Representatives:existence of question: con.fiicting claims of rival representatives ; elections necessary.Unit Appropriate for Collective BargainingThe Board having previously found that one plant of the Company hastwo separate appropriate units-one for hourly rate employees and one forsalaried employees-ordered an election pursuant to stipulation of the partiesin each of three departments of the plant having both hourly rate employeesand salaried employees to determine which unit should include each ofthese departments._Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Charles NewellandMr. Hugh Harley, Jr.,both of East Pitts-burgh, Pa., for the United.Mr. R. H. Allison,of Pittsburgh, Pa., for the Association.Mr. Joseph C. -Gill,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 25, 1941, United Electrical, Radio & Machine Workers ofAmerica, Local No. 601, herein called the United, filed with the Re-gional Director for the Sixth Region (Pittsburgh, Pennsylvania) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of the Westinghouse Electric& Manufacturing Company, herein called the Company, at its EastPittsburgh plant, located in East Pittsburgh, Pennsylvania, and re-questing an investigation and certification of-representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On September 24, 1940, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor Relations Board32 N. L. R. B., No. 41.188 WESTINGHOUSE ELECTRIC, &:-MANUFACTURINGCO.189Rules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On May 2, 1941, the Regional Director issued a notice of hearingwhich was duly served upon the Company, the United, and the Associ-ation of Westinghouse Salaried Employees, herein called the Associa-tion, a labor organization claiming to represent employees of the Com-pany at the East Pittsburgh plant.Pursuant to notice, a hearing washeld in Pittsburgh, Pennsylvania, on May 6, 1941, before Robert H.Kleeb, the Trial Examiner duly assigned by the Chief Trial Examiner.The Company and the Association were represented by counsel and theUnited by representatives.All participated in the hearing.At thehearing the Association moved to intervene and the Trial Examinergranted the motion.Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made various rulings on motions and on the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.. -Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE,COMPANYIn a previous ease I involving the East Pittsburgh Unit of theCompany, the only unit with which we are here concerned, the Boardmade'certain findings with reference to the business of the Company.Those findings were incorporated, by reference, into the record of thiscasewe now find as follows :Westinghouse Electric & Mfg. Co. is a Pennsylvania corpora-tion owning and operating a number of plants distributedthroughout the country and having sales activities extendingthroughout the country.At its East Pittsburgh Unit, compris-ing the East Pittsburgh Works, Linhart Foundry, Copper Mill,Trafford Foundry, Trafford Micarta, and the Homewood Works,itmanufactures electrical apparatus, including motors, switch-gear,generators, circuit breakers, lightning arresters, controlapparatus,and renewal parts.Fifty per cent of theraw mate-'Matter of Westinghouse Electric tMfg. CoandAssociation of Westinghouse SalariedEmployees,19 N L R B 640.2The parties stipulated to one exception,namely, that approximately 20,000 personswere now employed by the Company at its East Pittsburgh plant instead of 12,000. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDrials used at the-'East Pittsburgh Unit 'are shipped- thereto frompoints outside of Pennsylvania, and 90 per cent of the Unit'sproducts are shipped to points outside of Pennsylvania, includ-ing points in all the other States and in most foreign countries.The volume of monthly purchases made in connection with theoperation of the East Pittsburgh Unit is at present approxi-mately $1,300,000, while the average monthly production of theUnit is approximately $3,450,000.'II.THE ORGANIZATIONS INVOLVEDLocal No. 601, United Electrical, Radio & Machine Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to its membership employees of theCompany's East Pittsburgh Unit, with the exception of supervisoryemployees..Association of Westinghouse Salaried Employees is a labor, organi-zation admitting to its, membership all salaried employees of theCompany in the Pittsburgh administrative district, with the excep-tion of supervisory employees or those who represent, the Companyin its relation with its employees.-III.THE QUESTION CONCERNING REPRESENTATIONIn its verified petition the United alleged that the Company re-fused to recognize it as the representative of the tool designers,telephone maintenance employees, and. senior and junior order' clerksbecause of a claimed interest of the Association.At- the hearing theCompany did not deny this allegation but stated that it had beenapproached by both unions for exclusive bargaining rights coveringthe employees in question.The Company stated further that in viewof the doubt existing it was thoroughly in accord with the attitude,ofthe two unions in submitting the matter to the Board for, decision.There was introduced in evidence a statement prepared by the Re-gional Director showing that the United and the Association, eachrepresent a substantial number of the Company's employees at theEast Pittsburgh plant.38A statementby the RegionalDirector read into the record showed that the petitionersubmitted three petitions containing a total of 61 signatures of employees requesting andaccepting membership in the United and authorizing it to represent themThese petitionsare dated February26,April 28,and April29, 1941.All 61 signatures appear, to begenuine, original signatures,54 of which names appear on the Company's pay roll ofApril 30, 1941.TheAssociation submitted to the Regional Director 30 application cardsformembership.in the Association wwhnch were datedas follons: 2 prior to 1939; 25 in1940, 3 in 1941All30 signatures affixed to these cards appear to be genuine,originalsignaturesSeventeen of the thirtysignatures iefeiiedto aboveare the names of personswho appear on the Company's pay roll of April 30, 1941.Seventeenof the fifty-foursignatures on the petitionsof the Unitedand seventeen signatures on the Association's WESTINGHOUSE ELECTRIC & MANUFACTURINGCO.191We find that a question has arisen concerning the representationof employees of the Company at its East Pittsburgh plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing, commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Board in a previous decision involving the East Pittsburgh3 N. L. R. B. 1, certified the United as statutory representative of thehourly rate employees of the Company's East Pittsburgh, Trafford,and Homewood Service Works, including Linhart and Copper Mill,but excluding supervisory employees, as their representative for thepurposes of collective bargaining.The Board in a subsequent de-cision involving the same East Pittsburgh plant of the Company,which, is hereinafter referred to as the decision in 23 N. L. R. B., No.112, certified the Association as statutory representative of the salariedemployees of the Company'sEastPittsburgh, Trafford, and Home-wood Service Works, including Linhart and Copper Mill, but ex-cluding supervisory employees, as their representative for the pur-poses of collective bargaining.The petition in this case concernstool designers and machine tool designers, telephone maintenance em-ployees, and junior and senior order clerks. Some of these employeesare paid by the hour, some by salary, and some formerly paid by thehour are now paid by salary.A dispute arises as to which of the twounits heretofore found by the Board to be appropriate covers thethree groups of employees here in question.At the hearing all parties requested that three elections be heldamong the employees to determine the appropriate unit for. each ofthe three groups in question.We find that the 'question which hasarisen concerningthe representation of employees of the Companyat the East, Pittsburgh plant can best be resolved by means of secretballot elections.,The Company, the United, and the Associationapplication cards, all of which were on the Company's pay roll as of April 30,1941, appearto be signatures of persons who signed the petitions of the United and also the cardsformembership in the Association.On the Company's pay rollof April30, 1941, therewere 64 employees in the unit alleged by the petitioner to be appropriate. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulated and we shall direct that separate elections by secret ballotbe conducted among the following three groups of employees :(1)Among all of the tool designers and machine tool designers,except supervisory employees, at the East Pittsburgh plant (includ-ing its plants in East Pittsburgh, Trafford, and Homewood ServiceWorks, including Linhart and Copper Mill), to determine whether or,not they desire to be represented by the United.The tool designersand machine tool designers shall be eligible to vote whether paid bysalary or by the hour. If the United obtains a majority in saidelection, the tool designers and machine tool designers shall beconsidered a part of the unit found appropriate by the Board in itsdecision in 3 N. L. R. B. 1; and(2)Among all the telephone maintenance employees, excludingsupervisory employees at the East Pittsburgh plants (including itsplants in East Pittsburgh, Trafford, and Homewood Service Works,including Linhart and Copper Mill), to determine whether or notthey desire to be represented by the United.The telephone mainte-nance employees shall be eligible to vote whether paid by salary orby the hour. If the United obtains a majority in said election, thetelephone maintenance employees shall be considered part of theunit found appropriate by the Board in its decision in 3 N. L. R. B.1; and(3)Among all the junior and senior order clerks in the shippingdepartment, except supervisory employees, at the East Pittsburghplants (including its plants in East Pittsburgh, Trafford, and Home-wood Service Works, including Linhart and Copper Mill), to deter-mine whether or not they desire to be represented by the United orthe Association, or neither of them.The junior and senior orderclerks in the shipping department shall be eligible to vote whetherpaid by salary or by the hour. .If the United obtains a majorityin such election, this election group shall be considered part of theunit found appropriate by the Board in its decision in 3 N. L. R. B.1.If the Association obtains a majority in such election, the electiongroup shall be considered part of the general salaried unit foundappropriate by the Board in its decision in 23 N. L. R. B., No. 112.All parties agreed that the pay roll of May 6, 1941, shall be usedfor the purpose of determining eligibility to vote in such elections.We shall adopt that pay roll for such purpose, subject to thelimitations and additions set forth in the Direction of Elections.Upon the basis of the foregoing findings of fact and the entirerecord in the case, the Board makes the following: WESTINGHOUSE ELECTRIC & MANUFACTURING CO.193CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, at its East Pittsburgh plant, East Pittsburgh, Pennsyl-vania, within the meaning of Section .9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it ' is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine the appropriate units and to ascertain representativesfor collective bargaining with Westinghouse Electric & ManufacturingCompany at its East Pittsburgh plant, East Pittsburgh, Pennsylvania,separate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Directionof Elections, under the direction and supervision of the RegionalDirector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the following groups of em-ployees of Westinghouse Electric & Manufacturing Company, at itsEast Pittsburgh plant, East Pittsburgh, Pennsylvania, who are onthe pay roll of May 6, 1941, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause: (1) all tool designers and machine tooldesigners, excluding supervisory employees, to determine whether ornot they desire to be represented for the purposes of collective bar-gaining by,Local No. 601, United Electrical, Radio & Machine Workersof America; (2) all telephone maintenance employees, excludingsupervisory employees, to determine whether or not they desire to berepresented for the purposes of collective bargaining by Local No. 601,United Electrical, Radio & Machine Workers of America; and (3) alljunior and senior order clerks (shipping department), excludingsupervisory employees, to determine whether they desire to be rep-resented for the purposes of collective bargaining by Local No. 601,United Electrical, Radio & Machine Workers of America, or byAssociation of Westinghouse Salaried Employees, or by neither.